Honorable Don Nugent        Opinion No. C-710
District Attorney
Winkler County Courthouse   Re:   Where a husband fails
Kermit, Texas                     to pay child support
                                  pursuant to a divorce
                                  decree, is it the duty
                                  of the District Clerk
                                  to prepare and file
                                  papers citing the hus-
                                  band for contempt of
                                  Court, and is it the
                                  duty of the County or
                                  District Attorney to
                                  represent the wife at
Dear Mr. Nugent:                  such hearing?
        By your recent letter you request an opinion of
this office concerning the following facts:

        (1) Two parties are divorced in this county.
           Both continue to live here with the wife
           having custody of the children and the
           husband having been ordered to pay child
           support. The husband discontinues the
           payment of such support. A practice in
           this judicial district has developed which
           allows the wife to have the forms, citing
           the husband for contempt, prepared by the
           District Clerk. The District Judge then
           sets the contempt motion for hearing and
           requires either the District or County
           Attorney to represent the wife at such
           hearing.
        Concerning the above, you have asked the follow-
ing questions:
        (1) Is it the duty of the District Clerk to
            accept, prepare, and file the complaint
            on behalf of the wife in a case of this
            nature?
        (2) Is it the duty of the County or District
            Attorney to represent the wife in a case
            such as this?

                             -3427-
Honorable Don Nugent, page 2 (C-710 )


        Article 463ga, Vernon's Civil Statutes, pro-
vides in part as follows:
           "The court may by judgment order either
        parent to make periodical payments for the
        benefit of such child or children, until
        same have reached the age of eighteen
        (18) years, or, said court may enter a
        judgment in a fixed amount for the support
        of such child or children, and such court
        shall have full power and authority to en-
        force said judgments by civil contempt
        proceedings after ten (10) days notice to
        such parent of his or her failure or re-
       'fusal to carry out the terms thereof, and
        for the purpose of ascertaining the ability
        of the parents of such child or children
        to contribute to the support of same,
        they may be compelled to testify fully in
        regard thereto, under penalty of con-
        tempt of court, as in other cases."
        Under the above cited,statute, the remedy for
the husband's failure to pay child support is civil in
nature, and no authority can be found which obligates
the District Clerk to prepare petitions, motions or
citations for contempt for individual parties in civil
cases. The District Clerk, of course, must accept and
file petitions and motions of this nature as part of
his duties. Neither can any authority be found that
obligates the District or County Attorney to represent
individual parties in a civil action. However, in
contempt proceedings in child support cases, if the
Judge of the Court appoints either the District or
County Attorney to advise with and represent the claim-
ant, under the provisions of Rule 308-A, Vernon's Texas
Rules of Civil Procedure, it then becomes their duty
to advise with and represent the clamiant.
        Your letter specifically excluded any questions
relating to the Uniform Reciprocal Child Support Act.

                          SUMMARY
           (1) It is not the duty of the District
        Clerk to prepare petitions, motions, or
        complaints of a civil nature for indi-
        vidual parties.

                           -3428-
Honorable Don Nugent, page 3 (C-710   )



            (2) It is not the duty of the County or
         District Attorney to represent individual
         parties in a civil action. However, in
         contempt proceedings in child support cases,
         if the Judge of the Court appoints either
         the District or County Attorney to advise
         with and represent the ciaimant, under the
         provisions of Rule 308-A, Vernon's Texas
         Rules of Civil Procedure, it then becomes
         their duty to advise with and represent
         the claimant.
                            Very truly yours,
                            WAGGONER CARR
                            Attorney General


                            By:
TWM/er                          Assistant Attorney General
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Sam Kelley
Robert E. Owen
Lonny F. Zwiener
John Banks
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                            -3429-